DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Election
Applicant elected Species A directed to Figs. 1-4, 7-11, and 13-15 with traverse (2nd and 3rd full paragraphs on p. 8 of Applicant’s response to the election/restriction filed on December 2, 2020).  Applicant further asserted the Restriction Election is in error because Figs. 5 and 6 associated with Species B and Species C are actually different views of the same invention (all of Figs. 1-15 are directed to a single invention) with Fig. 5 being a sectional view along line 5-5 of Fig. 3 (¶ 0049 of the specification) and Fig. 6 is a view similar to Fig. 4 but shows the maximum volume ratio (¶ 0050 of the specification) whereas Fig. 4 shows the minimum volume ratio (pp. 8 and 9 of Applicant’s Response to the Election/Restriction filed on December 2, 2020).  After reconsideration of Applicant’s assertion the Examiner finds the assertion persuasive.  In response, the Examiner withdraws the former restriction election and Claims 1-25 are examined below.
	In view of the above noted withdrawal of the restriction requirement, Applicant are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is 
	
Status of the Claims
Claims 1-25 are pending and are examined on the merits in the U.S. non-provisional application (Continuation (CON) of PCT/EP2016/057534).  

Examiner’s Note on Claim Interpretation
Each of independent Claims 1, 10, and 21 recite the same limitations from lines 1-23.  As such, this provided indication that the inventive subject matter of the application is recited after these same limitations (for example, regarding the transfer position in lines 24-31 in independent Claim 1, the first throttling gap in lines 24-28 in independent Claim 10, and the sealing edge in lines 24-28 in independent Claim 21.  This is further acknowledged by Applicant in Applicant’s Admitted Prior Art (AAPA) in the BACKGROUND OF THE SPECIFCATION which describes lines 1-23 of Claims 1, 10, and 21 verbatim (¶ 0003 of the specification) and further indicates that such a screw compressor as this is “known” in the art (¶ 0004 of the specification).    
	Dependent Claim 17 recites the limitation “at least one of the wall surfaces extends substantially parallel to the direction of the displacement” (Claim 17, line 2). Applicant further defines the scope of this particular limitation in the specification to at most +/- 20o” (¶ 0031 of the specification).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a second throttling gap having a gap width that runs transversely to the direction of displacement and is greater than then the gap width of the first throttling gap (Claim 18, lines 4-6, in contrast, Fig. 14 shows the second throttling gap 222 to be parallel to the direction of displacement and its width to be less than the width of the first throttling gap between end surfaces 86 and 88)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
			Reference character 134 for the cylinder chamber is depicted as separate structures when comparing Fig. 7 with Fig. 13, 
			Reference characters “88” and “232” designate the same structure of the end surface of the second control slider 58 as shown in Figs. 8, 9, 10, and 11,  
			Reference characters “154” and “172” and “58” and “206” and “214” all designate the same structure of the guide peripheral surface of the second control slider 58 in the left portion of Fig. 9, 
			Reference characters “174” and “152” and “58” all designate the same structure of the guide peripheral surface of the first control slider 52 in the right portion of Fig. 9, 
			Reference character of left “214” and the reference character of right “214” in Fig. 11 are both used to designate a side wall, and
			Reference character of upper “234” and the reference character of lower “234” in Fig. 14 are both used to designate an inner surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
		Reference numeral 143 shown in the far left portion of Fig. 1 is not found described in the specification,
		Reference numeral 292 shown in the lower left portion of Fig. 1 is not found described in the specification (Reference numeral 292 is also found depicted in Fig. 15),
		Reference numeral 206 shown in the lower left portion of Fig. 9 is not found described in the specification, and
		Reference numeral 102 shown in the central portion of Fig. 15 is not found described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

The drawings are objected to because  
		Fig. 2 is described in the specification as a section [view] along the line 2-2 in Fig. 1 (¶ 0046), however, a reader of the specification that views Fig. 2 see a figure depiction that is a different section view than what is indicated by the line 2-2 previously indicated in Fig. 1,
		Reference numeral 214 is a side wall of the second control slider 54, however, the designated side wall in Fig. 9 is designated differently that in the 214 side wall designations in Figs. 10 and 11, 
		Reference numeral 206 is designated differently in Fig. 10 versus Fig. 11 which introduces confusion as to what structure reference numeral 206 actually represents, and
		With the many drawing objections described above, the Examiner encourages Applicant to review the specification to ensure consistency between the specification and the drawings and further correct any drawing issue(s) wherever they are found.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCREW COMPRESSOR INCLUDING TWO CONTROL SLIDERS THAT COOPERATE TO EXHAUST COMPRESSED GAS THROUGH A GAP THEREIN AND OUT AN OUTLET DEFINED ON ONE OF THE SAME 


The Abstract is objected to because of the following informalities:
		ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
		More particularly, the Abstract is objected to because it contains 253 words which is greater than 150 words as shown in Examiner’s ANNOTATED Abstract below and contains legal phraseology described therein (i.e., wherein) typically found recited in claim language.      
	Appropriate correction is required.

    PNG
    media_image1.png
    704
    871
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Abstract
The disclosure is objected to because of the following informalities:
		In BACKGROUND OF THE INVENTION section the first line of ¶ 0003 describes “The invention relates to the screw compressor,” followed by further description to what is the ‘inventive’ screw compressor is (i.e., which is really description of the recitations of Claim 1, lines 1-23 and with a reading of the entire specification is not the ‘inventive’ screw compressor).  ¶ 0004 then described that the inventive screw compressor is “known from the prior art”.  The SUMMARY OF THE INVENTION section then starts with ¶ 0006 which then attempts to describe the ‘inventive’ screw compressor.  This is confusing to a reader of the specification as it is not readily clear to the reader what features are associated with the ‘inventive’ screw compressor and the “known” screw compressor,
		“along the line 3-3,” (¶ 0047, line 1) should be ‘along the line 3-3 in Fig. 1,’, and
		The specification provides description relating to wall surfaces 62 and 64 (¶ 0070, last three (3) lines) which is indicated by the specification to be illustrated in Fig. 4, however, Fig. 4 does not contain the reference numerals to wall surfaces 62 and 64 that otherwise illustrate wall surfaces 62 and 64.
	Appropriate correction is required.


Claim Objections
The following claims are objected to because of the following informalities:  
		Independent Claims 1, 10, and 21 are narrative in form without the use of line indentions making it difficult to assess the proper claim scope to be given to the recitations of Applicant’s claims.  Required elements of Applicant’s screw compressor each need to be positively recited and separated by line indention (“(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” (MPEP 608.01 (i)).
		“and to discharge it”  (Claim 1, line 8 and Claims 10 and 21) should be ‘and to discharge the gaseous medium [[,
		“to both screw rotors” (Claim 1, line 16, and Claims 10 and 21) should be ‘to the two [[
		“a first control slider” (Claim 1, line 17) should be ‘a first control slider of the two control sliders’,
		“a second control slider” (Claim 1, line 18) should be ‘a second control slider of the two control sliders’,
		“one of the control sliders” (Claim 1, line 28 and Claims 10 and 21) should be ‘one of the two control sliders’,
		“this transfer position” (Claim 1, line 31) should be ‘the [[
		“the control sliders” (Claim 2, line 2, Claims 9, 11, and 24) should be ‘the two control sliders’,
the sealing edge surface [[
		“outflow outlet” (last line of Claim 25) should be ‘outflow opening [[
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-17, 19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 13
	The entirety of the claim makes the claim indefinite in that it is not understood how the gap with of the first throttling gap is present over a distance in the direction of displacement that is greater than itself as is currently recited in the claim. 


In Regard to Claim 15
	The element “the wall surface [of the first control slider]” (Claim 15, line 1) has improper antecedent basis.  

In Regard to Claim 16
	The element “the wall surface [of the second control slider]” (Claim 16, line 1) has improper antecedent basis.  

In Regard to Claim 17
	The element “at least one of the wall surfaces” (Claim 17, lines 1 and 2) makes the claim indefinite in that it is not understood what element these wall surfaces of Applicant’s screw compressor belongs so that at least one of the wall surfaces can be ascertained (i.e. not understood if these are the compression wall surfaces (Claim 10, line 11) or if these are the delimited wall surfaces of the first throttling gap (Claim 14, line 2).  

In Regard to Claim 19
	The element “the wall surface” has improper antecedent basis. 

In Regard to Claim 22
	The element “the guide peripheral surface” has improper antecedent basis.  


In Regard to Claim 23 and claims dependent thereon
	The element the opposing end surface (Claim 23, line 3) makes the claim indefinite in that it is not understood if this is the end surface of the first control slider or the second control slider (i.e., the claim previously recites “at least one of the end surfaces of the control sliders” in line 24 so it is not understood which control slider is selected to then know that the other slider has the “opposing end surface”).  

In Regard to Claim 24
	The phrase “at low pressure in the combined position of the control sliders” makes the claim indefinite in that it is not understood what constitutes a low pressure so the scope of the claim is clear.  

In Regard to Claim 25
	The element “the outflow outlet in the slider channel” has improper antecedent basis.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of International Application WO 93/18307 A1 (Vilter Manufacturing Corporation; published on September 16, 1993) (VILTER).
	The Examiner notes that the italicized limitations in Claims 10 and 21 below are described verbatim in the BACKGROUND OF THE INVENTION section of the specification (¶ 0003) which Applicant subsequently describes as being “known” (¶ 0004).  

		A screw compressor, including a compressor housing having a screw rotor chamber arranged therein, two screw rotors that are arranged in the screw rotor chamber and are mounted on the compressor housing. each rotatably about a respective screw rotor axis, and engage in each other by means of their helical contours and each cooperate with compression wall surfaces which are adjacent thereto and partly surround them in order to receive gaseous medium that is supplied by way of a low-pressure chamber arranged in the compressor housing and to discharge it in the region of a high-pressure chamber that is arranged in the compressor housing. wherein the gaseous medium is enclosed in compression chambers that are formed between the helical contours and compression wall surfaces that are adjacent thereto with an inflow volume at low pressure and is compressed to a final volume at high pressure, and including two control sliders that are arranged one behind the other in a slider channel of the compressor housing in a direction of displacement parallel to the screw rotor axes and are adjacent to both screw rotors by means of slider compression wall surfaces and are movable in the direction of displacement, wherein a first control slider is arranged such that it affects the final volume and a second control slider is arranged such that it affects the initial volume, wherein, in a combined position with mutually facing end surfaces the first control slider and the second control slider are sealed tightly with each other and are movable together in the direction of displacement and. in a separated position, are positionable at a spacing from one another, forming an intermediate space, 

	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to have a first throttling gap having a gap width that runs transversely to the direction of displacement is formed in a first transfer position that comes directly after the combined position as taught by VILTER and further incorporate this feature into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of 
	In reference to Claim 11 and similarly to Claim 10 above, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) that has the first throttling gap (gap formed between 66 and 36, Fig. 1, which is a variable volume opening therebetween, p. 4, lines 18-24) being arranged offset in the direction of displacement (at C there are offset inner surfaces of inner surfaces 66 and 36, Examiner’s ANNOTATED Fig. 1 of VILTER) in relation to the mutually facing end surfaces (66, 36) of the control sliders (passive and active slide valves 34, 61, Abstract, line 2, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the first throttling gap being arranged offset in the direction of displacement as taught by VILTER and further incorporate this feature into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also minimizing wear of the control components as expressly described by VILTER (p. 3, lines 16-21).   


    PNG
    media_image2.png
    721
    1072
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of VILTER
	
	In reference to Claim 12 and similarly to Claim 10 above, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) that 
in the first transfer position the first throttling gap (gap formed between 66 and 36, Fig. 1, which is a variable volume opening therebetween, p. 4, lines 18-24) has a smaller gap width than the gap formed between the end surfaces of the control sliders (34, 61, the width of the upper portion of the first throttling gap is less than the width of the lower portion of the first throttling gap at C, Examiner’s ANNOTATED Fig. 1 of VILTER).




	In reference to Claim 13 and similarly to Claim 10 above, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) where the gap width of the first throttling gap (gap formed between 66 and 36, Fig. 1, which is a variable volume opening therebetween, p. 4, lines 18-24) is present over a distance in the direction of displacement (left to right in Fig. 1) that is greater than the gap width of the first throttling gap (the width of the lower portion of the gap at C is greater than the gap width of the first throttling gap located above C, Examiner’s ANNOTATED Fig. 1 of VILTER).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the gap width of the first throttling gap is present over a distance in the direction of displacement that is greater than the gap width of the first throttling gap as taught by VILTER and further incorporate this feature into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components 
	In reference to Claim 14 and similarly to Claim 10 above, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) where the first throttling gap (gap formed between 66 and 36, Fig. 1, which is a variable volume opening therebetween, p. 4, lines 18-24) is delimited by two wall surfaces (at least the inner surfaces 66, 36), of which one is arranged in the end region of the first control slider (34) and another in the end region of the second control slider (61).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the first throttling gap is delimited by two wall surfaces, of which one is arranged in the end region of the first control slider and another in the end region of the second control slider as taught by VILTER and further incorporate this feature into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also minimizing wear of the control components as expressly described by VILTER (p. 3, lines 16-21).  
	In reference to Claims 15 and 16, AAPA does not teach the wall surface that is formed by the end region of the first control slider extends adjacent to the end surface of the first control slider (Claim 15) and the wall surface that is arranged in the end region 
the wall surface (wall surface adjacent C associated with 38, Examiner’s ANNOTATED Fig. 1 of VILTER) that is formed by the end region of the first control slider (38, Fig. 1) extends adjacent to the end surface of the first control slider (38, Claim 15) and the wall surface (wall surface adjacent C associated with 61, Examiner’s ANNOTATED Fig. 1 of VILTER) that is arranged in the end region of the second control slider (61) extends adjacent to the end surface of the second control slider (61, Claim 16).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the wall surface formed by the end region of the first control slider extends adjacent to the end surface of the first control slider and the wall surface that is arranged in the end region of the second control slider extends adjacent to the end surface of the second control slider as taught by VILTER and further incorporate these features into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also minimizing wear of the control components as expressly described by VILTER (p. 3, lines 16-21).  
	In reference to Claim 17 and similarly to Claim 10 above, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) where 

	It would be obvious to the PHOSITA before the effective filing date of the invention for at least one of the wall surfaces to extend substantially parallel to the direction of displacement as taught by VILTER and further incorporate this feature into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also minimizing wear of the control components as expressly described by VILTER (p. 3, lines 16-21).  
	In reference to Claim 18 and similarly to Claim 10 above, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) where the control sliders take a form in their mutually facing end regions (valves 34, 36, Fig. 1) such that in a second transfer position located between the first transfer position and the separated position (“positions” of the variable volume opening, p. 4, lines 18-24), there is formed a second throttling gap having a gap (at opening of 25A) width that runs transversely to the direction of displacement and is greater than the gap width of the first throttling gap (between inner surfaces 66, 36).
	It would be obvious to the PHOSITA before the effective filing date of the invention that the control sliders take a form in their mutually facing end regions such that, in a second transfer position located between the first transfer position and the 
	In reference to Claim 19, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) wherein the second throttling gap (25a) is delimited by at least one wall surface that is arranged on a side of the wall surface delimiting the first throttling gap (because 25a wraps around to the first throttling gap between inner surfaces 66 and 36) that is remote from the end surface (as shown in Fig. 1, 25a is depicted remote from the inner surfaces of 66 and 36).
	It would be obvious to the PHOSITA before the effective filing date of the invention where the second throttling gap is delimited by at least one wall surface that is arranged on a side of the wall surface delimiting the first throttling gap that is remote from the end surface as taught by VILTER and further incorporate this feature into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also 
	In reference to Claim 20, AAPA does not teach a first throttling gap.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) wherein the second throttling gap (25a, Fig. 1) is delimited by a wall surface that also delimits the first throttling gap (25a and the corresponding walls wrap around 34, 61 so as to communicate with the first throttling gap between inner surfaces 66, 36).
	It would be obvious to the PHOSITA before the effective filing date of the invention where the second throttling gap is delimited by a wall surface that also delimits the first throttling gap as taught by VILTER and further incorporate this feature into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also minimizing wear of the control components as expressly described by VILTER (p. 3, lines 16-21).  
	In reference to Claim 21, AAPA teaches:  
		A screw compressor, including a compressor housing having a screw rotor chamber arranged therein, two screw rotors that are arranged in the screw rotor chamber and are mounted on the compressor housing. each rotatably about a respective screw rotor axis, and engage in each other by means of their helical contours and each cooperate with compression wall surfaces which are adjacent thereto and partly surround them in order to receive gaseous medium that is supplied by way of a low-pressure chamber arranged in the compressor housing and to discharge it in the region of a high-pressure chamber that is arranged in the compressor housing. wherein the gaseous medium is enclosed in compression chambers that are formed between the helical contours and compression wall surfaces that are adjacent thereto with an inflow volume at low pressure and is compressed to a final volume at high pressure, and including two control sliders that are arranged one behind the other in a slider channel of the compressor housing in a direction of displacement parallel to the screw rotor axes and are adjacent to both screw rotors by means of slider compression wall surfaces and are movable in the direction of displacement, wherein a first control slider is arranged such that it affects the final volume and a second control slider is arranged such that it affects the initial volume, wherein, in a combined position with mutually facing end surfaces the first control slider and the second control slider are sealed tightly with each other and are movable together in the direction of displacement and. in a separated position, are positionable at a spacing from one another, forming an intermediate space, 
AAPA does not explicitly teach:
			at least one of the end surfaces of the control sliders has a sealing edge surface that is adjacent to the slider compression wall surfaces and, on an opposite side of the sealing edge surface to the slider compression wall surfaces, an inner surface that is adjacent to the sealing edge surface and set back in relation thereto.  
VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) that has:

	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to have a sealing edge surface of at least one of the end surfaces and the features associated therewith as taught by VILTER and further incorporate these features into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also minimizing wear of the control components as expressly described by VILTER (p. 3, lines 16-21).   
	In reference to Claim 22 and similarly to Claim 21, AAPA does not explicitly teach that at least one of the end surfaces of the control sliders has a sealing edge surface and features associated therewith.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) that has the sealing edge surface (inner facing end 36 of 61 or inner facing end 66 of 34, p. 8, line 8, Fig. 1) that extends far enough in the direction of the slider channel (recess 25, p. 6, lines 21 and 22 and Abstract, line 2) for it still to be adjacent to 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the sealing edge surface that extends far enough in the direction of the slider channel for it still to be adjacent to a partial surface of the guide peripheral surface of the respective control slider as taught by VILTER and further incorporate these features into AAPA’s screw pump for the benefit of having an improved control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to thereby reduce response time, and provide a more precise control of a compressor condition while also minimizing wear of the control components as expressly described by VILTER (p. 3, lines 16-21).  
	In reference to Claim 23 and similarly to Claim 21, AAPA does not explicitly teach that at least one of the end surfaces of the control sliders has a sealing edge surface and features associated therewith.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) that in the combined position of the control sliders (34, 61), the inner surface (A, B, Examiner’s ANNOTATED Fig. 1 of VILTER) that is set back from the sealing edge surface forms with the opposing end surface a gap space (C, Examiner’s ANNOTATED Fig. 1 of VILTER) that is connected to an inflow chamber delimited by the control sliders (34, 61) in the combined position and is at the same level of pressure as the inflow chamber (opening 25a in connection with the inlet 19, Fig. 1, translates into the gap space having the same level of pressure as the inlet 19, p. 5, line 36 – p. 6, line 4).  

	In reference to Claim 24 and similarly to Claim 21, AAPA does not explicitly teach that the inflow chamber is at low pressure in the combined position of the control sliders.  VILTER teaches a screw compressor (title, Abstract, Figs. 1-3) in which the inflow chamber (opening 25a in connection with the inlet 19, Fig. 1, translates into the gap space having the same level of pressure as the inlet 19) is at low pressure in the combined position of the control sliders (34, 61, pressure of the fluid at inlet 19 is a low pressure in comparison to the pressure of the fluid after being compressed by the screw compressor during screw compression operation, p. 1, lines 8-12 and p. 5, line 36 to p. 6, line 4).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the inflow chamber is at low pressure in the combined position of the control sliders as taught by VILTER and further incorporate these features into AAPA’s screw pump for the benefit of having an improved inflow chamber/control slider arrangement with features associated therewith that contribute to a simplified design, have a reduced number of components and a lesser number of sensing signals to .   

Allowable Subject Matter
Claims 1-9 are allowed.

Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an Examiner’s statement of reasons for allowance:
			The screw compressor as recited in independent Claim 1 including 
				“at least in a transfer position located between the combined position and the separated position, the control sliders form an inflow chamber into which the medium to be compressed flows out of one of the compression chambers by passing between the mutually facing end surfaces of the control sliders, and one of the control sliders is provided with at least one outflow outlet that is adjacent to the inflow chamber and through which the medium from the inflow chamber enters an outflow opening in the slider channel that overlaps with the outflow outlet in this transfer position.”

				“in the combined position of the control sliders, the inflow chamber is connected to the low-pressure chamber of the compressor housing in that, in the combined position, an outflow outlet in one of the control sliders is arranged to overlap with the outflow outlet in the slider channel”
is not shown or rendered over the prior art of record.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references:
		US2008/0304990
			Discloses a screw compressor having an inner slider (222) and an outer slider (223, Figs. 8-10) which provides background understanding in the state of the screw compressor/two control slider art.   		
		DE 10 2015 116 324 A1	
			Discloses a screw compressor having two control sliders by the inventor of the instant application (CON of PCT filed on April 6, 2016) that is published after the filing date of the PCT application (April 14, 2016).
show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday March 11, 2021	

/Mary Davis/Primary Examiner, Art Unit 3746